Citation Nr: 1613941	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-24 279A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia






THE ISSUE

Entitlement to service connection for a disability of the lumbar spine. 






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

FINDINGS OF FACT

1.  The Veteran's assertions linking current lumbar spine disability to service, to include on the basis of continuity of symptomatology, are not credible.  
 
2.  A current lumbar spine disability is not causally or etiologically related to service and arthritis of the lumbar spine did not manifest within one year of service discharge.   

CONCLUSION OF LAW

The criteria for service connection for a disability of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision issued in September 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  Moreover, a February 2014 communication from the RO to the Veteran indicates that an attachment to this communication provided him with information as to Veterans Service Organizations that are available to provide assistance in the processing of claims for VA benefits requested by the Veteran in a September 2012 statement.  

In addition, the Veteran was afforded a VA examination of his lumbar spine in December 2009, and an opinion addressing the question of whether a lumbar spine disability is the result of service was completed by a VA physician in June 2010.  The June 2010 opinion was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matter herein decided has been met. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in  accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for service connection for a lumbar spine disability. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as arthritis listed under 38 C.F.R. § 3.309(a).  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect several instances of treatment for back pain in 1973 and 1974, with assessments to include paravertebral spasm and back strain.  The examination of the spine conducted in conjunction with the October 1974 separation examination was negative.  

After service, there is no reference by the Veteran to a back disability until his  November 2009 application that gave rise to this appeal.  The first evidence of a back disability-with diagnoses to include lumbar disc disease and lumbar strain-is contained in private treatment reports dated in June 2009 and reports from the  December 2009 VA examination of the lumbar spine.  A June 2009 private treatment report reflects the Veteran reporting a one year onset of back pain-rather than an in-service onset of such pain-after feeling something "give" in his back after getting up from a couch.  At the December 2009 VA examination, and in other statements of record, the Veteran described having back pain since service.  Also of record are lay statements submitted in December 2009 attesting to witnessing the Veteran having significant limitations due to his lumbar spine disability.    

As indicated, in June 2010, an opinion was completed by a VA physician addressing the question of the etiology of the Veteran's lumbar spine disability.  This opinion is documented to have been based on a review of the claims file, and includes a detailed discussion of the STRs reflecting treatment for lumbar spine symptoms and the post service clinical record.  Following a discussion of the pertinent in-service and post service evidence, the opinion was as follows.   

In light of the review of service treatment records as well as the findings from the MRI and x ray of 11/23/2009[,] it is the opinion of the present reviewer that the present findings identified by MRI and x ray are consistent with the general process of aging and to state that they are result of the continuum of the back complaints while in the service would require mere speculation.  Had there been documented evidence of continued complaints as well as evaluations since his discharge in 1974 in which he would have been evaluated as well as radiologically evaluated in the interim between 1974 and 2009[,] there would have been more substance to making an opinion as to the relationship between his in-service complaints and his present radiological findings of degenerative disc disease of the lumbar spine.  This however as not available and therefore could not be used in furthering an opinion 

The June 2010 opinion is not contradicted by any other competent evidence, and the Board finds the comprehensive opinion, which clearly reflects consideration of the entire record, to be definitive as to the matter of whether the Veteran has a lumbar spine disability that is the result of service.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, given the lack of any evidence of arthritis of the lumbar spine within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.309(a); Walker, supra.  

With regard to the Veteran's assertions of continuity of back symptoms from service to the present time, the Board finds such to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In this regard, the Veteran's continuity statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and were not made for over 30 years after service.  Moreover, there is no clinical evidence of a post service lumbar spine disability for over 30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Finally, the inconsistent assertions as to the onset of back symptoms of record-to include his statement to a private physician in June 2009 in which he only reported a one year onset of back symptoms, as opposed to an in-service onset of such symptoms-weigh against the Veteran's credibility.  

In making the above determination, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, even if credible, to whatever extent the assertions by and on behalf of the Veteran [in point of fact, the lay assertions submitted on his behalf principally attest to the presence of current lumbar spine disability, a fact not in dispute, and do not assert a nexus to service of such disability, to include on the basis of witnessing continuity of symptomatology from service to the present time] are being advanced to actually establish an etiologic relationship between a current lumbar spine and service, the attempts must fail.  Such complex matters as the etiology of a lumbar spine disability requires knowledge of a physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor the lay persons who have submitted statements on his behalf are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of the Veteran's post-service lumbar spine disability.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to service-have no probative value.

Furthermore, even if the Veteran is competent to provide an opinion regarding etiology, as laypersons are able to do in certain circumstances, the opinion provided by the VA examiner is more probative than his lay assertions.  The VA examiner has medical training, knowledge, and experience that the Veteran is not shown to have.  As such, his opinion is afforded more weight than that provided by the Veteran.  As discussed above, the VA examiner's opinion is thorough, reasoned, and based upon the accurate evidence of record.  As such, it is the most probative opinion with regard to whether the Veteran's currently diagnosed lumbar spine disorder is related to service.

In short and based on the analysis above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a disability of the lumbar spine.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a disability of the lumbar spine is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


